        Case: 3:19-cr-00081-wmc Document #: 2 Filed: 06/27/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
                                                  >:f;;z;•T, ' •~ '.'.; ',~<:;1




UNITED STATES OF AMERICA                                         INDICTMENT

              V.                                      Case   NJ. 9        CR            8 1 WMC
                                                                  18 U.S.C.   § 1956(h)
                                                                  18 U.S.C.   § 1956(a)(1)(B)(i)
EMMANUEL ODIAH                                                    18 U.S.C.   § 982(a)(1)
aka James Princeton                                               28 U.S.C.   § 2461(c)
aka Ryan Greg Mornson,

                             Defendant.


THE GRAND JURY CHARGES:

                                          COUNT1

       1.     From on or about May 3, 2017 to May 11, 2018, in the Western District of

Wisconsin and elsewhere, the defendant,

                                   EMMANUEL ODIAH
                                    aka James Princeton
                                  aka Ryan Greg Mornson,

knowingly and intentionally conspired with other persons known and unknown to the

grand jury to violate Title 18, United States Code, Section 1956(a)(1)(B)(i).

       2.     Specifically, defendant conspired with others to knowingly conduct and

attempt to conduct financial transactions affecting interstate commerce and foreign

commerce, which transactions involved the proceeds of specified unlawful activity, that

is wire fraud, knowing that the transactions were designed in whole or in part to

conceal and disguise the nature, location, source, ownership, and control of the

proceeds of the specified unlawful activity, and that while conducting and attempting
        Case: 3:19-cr-00081-wmc Document #: 2 Filed: 06/27/19 Page 2 of 4



to conduct such financial transactions, knew that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity.

       3.     It was part of the conspiracy that defendant opened these bank accounts

in fraudulent names:

              a.     On May 3, 2017, defendant opened a JP Morgan Chase bank

account in Valley Stream, New York, in the name of "James Princeton" using a

fraudulent Nigerian passport.

              b.     On March 13, 2018, defendant opened a Bank of America bank

account in Duluth, Georgia, in the name of "Ryan Greg Mornson" using a fraudulent

United Kingdom passport.

              c.     On March 16, 2018, defendant opened a JP Morgan Chase bank

account in Suwanee, Georgia, in the name of "Ryan Greg Mornson," using a fraudulent

United Kingdom passport.

       4.     It was further part of the conspiracy that coconspirators in Nigeria and

Ghana targeted victims by creating fake profiles on legitimate internet dating services.

Once in contact with victims, these coconspirators expressed strong romantic emotions

for victims, thereby gaining their trust. After gaining the victims' trust, coconspirators

defrauded the victims out of money in a variety of ways, including getting victims to

pay so called "taxes" on non-existent money shipments.

       5.     It was further part of the conspiracy that between May 3, 2017 and May 9,

2018, at the direction of coconspirators, victims in, among other states, Wisconsin,

Georgia, California, and Florida wire transferred money to "James Princeton" and
        Case: 3:19-cr-00081-wmc Document #: 2 Filed: 06/27/19 Page 3 of 4



"Ryan Greg Mornson," based on representations by the coconspirators that these

individuals were assisting the victims' love interests. In reality, the victims' money was

being directed to the defendant. Once victims' money was wire transferred to bank

accounts controlled by the defendant, the defendant, misrepresenting himself as "James

Princeton" and "Ryan Greg Mornson," converted fraud proceeds to cash through a

series of ATM withdrawals.

       6.     It was further part of the conspiracy that between August 8, 2017 and

November 29, 2017, defendant's coconspirators directed victim L.T. to wire transfer

$66,800 from her bank account at BMO Harris in Woodruff, Wisconsin, to a JP Morgan

Chase account in New York controlled by the defendant in the name of "James

Princeton."

                          (All in violation of Title 18 U.S.C.   §   1956(h)).

                              FORFEITURE ALLEGATION

       1.     Upon conviction of the offense in Count 1, the defendant,

                                 EMMANUEL ODIAH
                                  aka James Princeton
                                aka Ryan Greg Mornson,

shall forfeit to the United States of America, pursuant to Title 18, United States Code,

Section 982(a)(1) and Title 28, United States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the offense,

including but not limited to, the following:

       a.     Money Judgment - a sum of money of least $66,800 in United
       Case: 3:19-cr-00081-wmc Document #: 2 Filed: 06/27/19 Page 4 of 4



States currency, representing the amount of proceeds obtained as a result of the offense

alleged in Count 1.

       2.     If any of the property described above, as a result of any act or omission of

the defendant:

       a.     cannot be located upon the exercise of due diligence;

       b.     has been transferred or sold to, or deposited with, a third party;

       c.     has been placed beyond the jurisdiction of the court;

       d.     has been substantially diminished in value; or

       e.     has been commingled with other property which cannot be divided
              without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p ), as incorporated by Title 28,

United States Code, Section 2461(c).


                                          A TRUE BILL


                                         ~~--~
                                               ~
                                                 - - -
                                          PRESIDING JUROR

                                          Indictment returned:      &;/zto/UJ/ 9
                                                                      ,     j
